Bobinson, J.
On the sixth day of April, 1892, the District Court of Muscatine county rendered a judgment in favor of the plaintiff and against the defendant Matthew Klein, for the sum of .six hundred and sixty dollars and ninety-one cents and costs. On the same day, Matthew G. Klein executed to his wife and codefendant, M. Jane Klein, a quitclaim deed for the *314real estate which he then owned in Muscatine county, comprising something less than a quarter section of land, and caused the deed to be recorded and delivered to his wife. The delivery was not made until after the judgment was rendered. At the time of the transaction, the husband was insolvent, and it is insisted by the plaintiff that the conveyance was made to delay and defraud his creditors.
It is shown without conflict, in the evidence, that in June, 1891, Mrs. Klein received from her father sis hundred and eighty-one dollars in money, and a tract of land which she afterwards sold for one thousand twee hundred dollars. The father then gave her nineteen dollars, making- the amount of what she had received from him and through him one thousand nine hundred dollars. He instructed her at the time not to let her husband have the money and property thus given her, but to invest and keep it in her own name. She disregarded the instructions, however, and let her husband have nearly four hundred dollars within a short time after she received the money. At the time that wa.s done, nothing was said about a return of the money, but she had a conversation with her father, soon after that time, which led to an agreement between herself and her husband that the land in controversy should be deeded to her, and that he should have what she received from her father. As a result of that agreement, she, from time to time, let him have the remainder of the one thousand nine hundred dollars. At the time the land was conveyed to her, it was worth about three thousand five hundred dollars, but the conveyance was subject to a mortgage on the land to secure the payment of two thousand seven hundred and fifty dollars and interest. Hence, if it be admitted that she shall take-nothing, as against the plaintiff, on account of the money paid without any agreement that it should be *315returned or secured, it appears that the amount remaining, for which she was entitled to payment, exceeded the yalue of the interest she acquired by the deed. W e are satisfied that the conveyance was made in pursuance of a valid agreement between the husband and wife, entered into in good faith, for a lawful purpose. The plaintiff relies in part upon alleged statements of the husband, made about the time the judgment against him was rendered, and also before that time, to the effect that the claim of the plaintiff was not just, that the plaintiff could not recover anything of him, and that his property was beyond its reach, and upon the relationship' of the parties to the conveyance, as showing that it wa.s fraudulent. But, if such statements were made by the husband they would not be sufficient to taint the title of the wife with fraud. She denies that she knew of the indebtedness to the plaintiff at the time the deed was made, and her testimony to that effect is not shown to be incorrect. Since the consideration for the deed was ample, and was paid some time before the delivery of the deed, the fact that it was not delivered to her personally until after the judgment was rendered is immaterial. We have read the record and argument for the appellant with care, and although there are some facts which, if unexplained, would be deemed badges of fraud, yet when all relevant facts are considered we, do' not find any ground upon which the judgment of the District Court can be disturbed. It is therefore affirmed.